
	

113 HR 1481 IH: To direct the Secretary of Defense to reprogram amounts appropriated for fiscal year 2013 for the Department of Defense for the Medium Extended Air Defense System.
U.S. House of Representatives
2013-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1481
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2013
			Mr. Shuster (for
			 himself, Mr. Turner,
			 Ms. Tsongas, and
			 Mr. Coffman) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To direct the Secretary of Defense to reprogram amounts
		  appropriated for fiscal year 2013 for the Department of Defense for the Medium
		  Extended Air Defense System.
	
	
		1.Reprogramming of amounts for
			 fiscal year 2013 for the Department of Defense for the Medium Extended Air
			 Defense System
			(a)Reprogramming
			 required
				(1)In
			 generalTo carry out section 221 of the National Defense
			 Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1674),
			 the Secretary of Defense shall reprogram fiscal year 2013 MEADS funds to other
			 missile defense programs and projects that are not part of the Medium Extended
			 Air Defense System.
				(2)ReportNot later than 15 days after the date on
			 which the Secretary reprograms fiscal year 2013 MEADS funds under paragraph
			 (1), the Secretary shall submit to Congress a report describing such
			 reprogramming.
				(b)Fiscal year 2013
			 MEADS funds definedIn this
			 section, the term fiscal year 2013 MEADS funds means the
			 $380,900,000 appropriated or otherwise made available by title IV of division C
			 of the Consolidated and Further Continuing Appropriations Act, 2013 (Public Law
			 113–6) under the heading Research, Development, Test and Evaluation,
			 Army for the Medium Extended Air Defense
			 System.
			
